UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/11 - 12/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. FOXBY CORP. ANNUAL REPORT December 31, 2011 Ticker FXBY 11 Hanover Square New York, NY10005 www.FoxbyCorp.com INVESTMENTS BY INDUSTRY* * Investments by industry use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Industry percentages of less than 0.01% are not shown. FOXBY CORP. Ticker: FXBY 11 Hanover Square, New York, NY 10005 www.FoxbyCorp.com February 3, 2012 Dear Shareholders: It is a pleasure to submit this Foxby Corp. 2011 Annual Report to shareholders and to welcome our new Foxby Corp. shareholders who find the Fund’s flexible total return investment approach attractive. As a closed end fund seeking total return, the Fund may invest in equity and fixed income securities of both new and seasoned U.S. and foreign issuers, including securities convertible into common stock and debt securities, closed end funds, and mutual funds. The Fund uses a flexible strategy in the selection of securities and is not limited by the issuer’s location, industry, or market capitalization. The Fund may employ aggressive and speculative investment techniques, such as selling securities short, employing futures and options, derivatives, and borrowing money for investment purposes, a strategy known as “leverage.” A potential benefit of its closed end structure, the Fund may invest without limit in illiquid investments such as private placements and private companies. The Fund may also invest defensively in high grade money market instruments. Economic and Market Report and Investment Outlook Stock market performance for the year ended December 31, 2011 was positive, although volatile. Including the reinvestment of dividends in the one year period, the S&P 500 Index returned 2.11%, according to Morningstar, the Fund’s net asset value return was 4.07%, and the Fund’s market return was 12.73%. The index is unmanaged and is not available for direct investment. Generally, the Fund’s total return on a net asset value basis will be lower than total return on a market value basis in periods where there is a decrease in the discount or an increase in the premium of the market value to the net asset value from the beginning to the end of such periods. In the calendar year 2011, real gross domestic product (GDP), or the output of goods and services produced by labor and property located in the United States, increased only 1.6%, as compared to an increase of 3.1% in 2010, according to a recent report of the U.S. Bureau of Economic Analysis.In an announcement well received by financial markets, to support the moderately expanding economy, the Federal Open Market Committee (FOMC) has indicated that it will keep the target range for the federal funds interest rate at 0% to 0.25%.Offsetting this potential reason for optimism, the FOMC also indicated that it anticipates subdued economic conditions, including low rates of resource utilization, to likely warrant exceptionally low levels for the federal funds interest rate at least through late 2014. While the FOMC has noted that there appears to be some improvement in overall labor market conditions, it seems to view the unemployment rate as elevated and, while household spending has continued to advance, it observes that growth in business fixed investment has slowed and the housing sector remains depressed. Interestingly, inflation over the 2011 year, as measured by the Consumer Price Index, increased 3.0% before seasonal adjustment. Recently, the Congressional Budget Office (CBO) reported that the U.S government will likely run its fourth straight year of annual deficits over $1 trillion, and may continue to do so for the next several years assuming Bush-era tax cuts are extended. For 2012, the CBO also suggests modest GDP growth of 2% and unemployment over 8%.The U.S. economic outlook appears to be for a slow economy and a challenging job market, with low interest rates and inflation. Globally, we are concerned by a further slowing of the Chinese economy and with the Eurozone's sovereign debt and banking industry issues. Nevertheless, we are encouraged by the potential for strength in financial markets derived in part by improving corporate profits, an accommodative monetary policy, and a perception that an economic recovery may occur. Total Return Strategy In view of these moderate economic and market conditions, the Fund’s strategy in 2011 was to maintain its focus on large, quality companies with attractive valuations, in concentrated, individual positions. Currently, the Fund’s holdings include some of the largest and best known U.S. companies in the technology, investment management, insurance, and retail industries. Our current view of financial conditions continues to suggest that the Fund may benefit during 2012 from its flexible portfolio approach, investing opportunistically in a variety of markets, and employing aggressive and speculative investment techniques as deemed appropriate. At December 31, 2011, the Fund’s top ten holdings comprised approximately 72% of its total assets. As the Fund pursues its total return objective through its flexible investment approach, these holdings and allocations are subject to substantial change at any time. We share your enthusiasm for the Fund, as evidenced by the fact that affiliates of CEF Advisers, Inc., the Fund’s Investment Manager, own approximately 24% of the Fund’s shares. Fund Website: www.foxbycorp.com The Fund’s website, www.foxbycorp.com, provides investors with investment information, news, and other material regarding the Fund. You are invited to use this excellent resource to learn more about the Fund. Thank you for investing in Foxby Corp. We look forward to serving your investment needs over the years ahead. Sincerely, Bassett S. Winmill Chairman and Portfolio Manager 2 TOP TEN HOLDINGS AT DECEMBER 31, 2011 1. Apple Inc. 6. Franklin Resources, Inc. 2. Amazon.com, Inc. 7. Berkshire Hathaway, Inc., Class B 3. Google Inc. 8. The Procter & Gamble Company 4. McDonald’s Corp. 9. Wal-Mart Stores, Inc. 5. The Home Depot, Inc. United Parcel Service, Inc. Top ten holdings comprise approximately 72% of total assets. Portfolio holdings are subject to change. This portfolio information should not be considered as a recommendation to purchase or sell a particular security. 3 SCHEDULE OF PORTFOLIO INVESTMENTS - DECEMBER 31, 2011 Shares Cost Value COMMON STOCKS (95.17%) Electronic Computers (18.25%) Apple Inc. (a) $ $ Fire, Marine & Casualty Insurance (5.73%) Berkshire Hathaway, Inc., Class B (a) (b) Gold & Silver Ores (0.15%) Rockwell Diamonds Inc Information Retrieval Services (6.93%) Google Inc. (a) Investment Advice (6.18%) Franklin Resources, Inc. (b) National Commercial Banks (3.55%) Wells Fargo & Company Operative Builders (2.19%) Toll Brothers, Inc. (a) (b) Petroleum Refining (6.60%) Chevron Corp Exxon Mobil Corp.(b) 171,549 211,900 Retail - Catalog & Mail Order Houses (7.43%) Amazon.com, Inc. (a) Retail - Consulting & Investment (0%) Amerivon Holdings LLC (a) (c) 0 0 Retail - Eating Places (6.46%) McDonald’s Corp Retail - Lumber & Other Building Materials Dealers (6.31%) The Home Depot, Inc.(b) Retail - Variety Stores (4.87%) Wal-Mart Stores, Inc. (b) Security Brokers, Dealers & Flotation Companies (3.24%) The Goldman Sachs Group, Inc. (b) Morgan Stanley 120,560 60,520 4 SCHEDULE OF PORTFOLIO INVESTMENTS - DECEMBER 31, 2011 Shares Cost Value COMMON STOCKS (continued) Services - Prepackaged Software (3.34%) Microsoft Corp $ $ Smelting (0%) China Silicon Corporation (a) (c) 0 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (5.72%) The Procter & Gamble Company Surgical & Medical Instruments & Apparatus (3.51%) 3M Company Trucking & Courier Services (4.71%) United Parcel Service, Inc. (b) 221,388 219,570 Total common stocks 4,050,055 4,436,091 PREFERRED STOCKS (2.46%) Retail - Consulting & Investment (2.46%) Amerivon Holdings LLC (c) Smelting (0%) China Silicon Corporation (a) (c) 177,282 0 Total preferred stocks 635,963 114,662 MONEY MARKET FUND (3.12%) SSgA Money Market Fund, 7 day annualized yield 0.01% 145,533 145,533 SECURITIES HELD AS COLLATERAL ON LOANED SECURITIES (28.71%) State Street Navigator Securities Lending Prime Portfolio 1,338,037 1,338,037 Total investments (129.46%) $
